Case 2:10-cr-20566-BAF-RSW ECF No. 154, PageID.552 Filed 08/03/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                           Criminal No. 10-CR-20566-01

vs.                                                         HON. BERNARD A. FRIEDMAN

JARRIS JARROD SMITH,

      Defendant.
_____________________________/

           OPINION AND ORDER DENYING DEFENDANT’S MOTION
      FOR COMPASSIONATE RELEASE OR FOR REDUCTION OF SENTENCE

               Defendant has filed a motion in this matter for compassionate release or for

reduction of sentence [docket entry 153]. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall

decide this motion without a hearing. For the reasons stated below, the Court shall deny the

motion.

               Defendant first argues that the Court should reduce his sentence because his

sentence is inconsistent with the First Step Act’s anti-stacking provision. Def.’s Mot. at 2-5.

No relief is available to defendant on this basis. The First Step Act’s anti-stacking provision is

not retroactive, as this Court recently held in United States v. Robinson, No. 99-CR-80809-04,

2020 WL 3603688, at *3 (E.D. Mich. July 2, 2020) (stating that “[t]he Court has no authority

to modify a sentence except as permitted by the First Step Act . . . and Congress has specifically

indicated that this ‘anti-stacking’ provision of the Act may not be applied retroactively”).

Defendant was sentenced in November 2011, long before the First Step Act was enacted in

December 2018. Further, the harsher sentence defendant received because he was convicted of

three violations of 18 U.S.C. § 924(c) (using a firearm during a crime of violence) was proper
Case 2:10-cr-20566-BAF-RSW ECF No. 154, PageID.553 Filed 08/03/20 Page 2 of 3




under the law that was in effect when defendant was sentenced. See Deal v. United States, 508

U.S. 129 (1993).

              Defendant next argues that he is entitled to compassionate release because he has

asthma and is therefore vulnerable to infection from the coronavirus. Def.’s Mot. at 5.

Defendant has submitted prison medical records from 2015 showing that he has been diagnosed

with asthma and was prescribed an inhaler. Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court may,

if other conditions are satisfied, reduce a defendant’s sentence if “extraordinary and compelling

reasons warrant such a reduction.” Assuming that defendant’s 2015 diagnosis is still accurate,

the mere fact that he has asthma is not an extraordinary and compelling reason warranting a

reduction in his sentence. As Judge Judith E. Levy of this Court has noted, according to the

Centers for Disease Control and Prevention it is only individuals with “moderate to severe

asthma” who are at “higher risk of getting very sick from COVID-19.” United States v. Brown,

No. 19-20202, 2020 WL 2812776, at *2 (E.D. Mich. May 29, 2020). Defendant does not claim

that his asthma is moderate or severe. Moreover, defendant provides no information (or even

any allegations) regarding the prevalence of the coronavirus at the institution where he is

incarcerated or the measures being taken at that facility to control the spread of the virus.

Defendant has therefore failed to show that his health and safety are at serious risk.

              Finally, defendant argues that his achievements in prison, including his attainment

of a GED diploma, are extraordinary and compelling reasons supporting his request for a

reduced sentence. The Court congratulates defendant on these accomplishments and encourages

him to continue pursuing his education. However, a defendant’s “post-sentencing behavior,”

including accomplishments achieved in prison, are relevant under the First Step Act only if the


                                               2
Case 2:10-cr-20566-BAF-RSW ECF No. 154, PageID.554 Filed 08/03/20 Page 3 of 3




defendant is eligible for a reduced sentence, and in that event this is a factor the Court may

consider. See, e.g.,United States v. Boulding, 960 F.3d 774, 784 (6th Cir. 2020). As noted

above, however, in the present case defendant is not eligible for a reduced sentence under the

First Step Act because the anti-stacking provision of that statute is not retroactive. Accordingly,



                 IT IS ORDERED that defendant’s motion for compassionate release or for

reduction of sentence is denied.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: August 3, 2020                               Senior United States District Judge
        Detroit, Michigan


                                          CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 3, 2020.

 Jarris Jarrod Smith, 44940039                       s/Johnetta M. Curry-Williams
 Jesup Federal Correctional Institution              Case Manager
 Inmate Mail/Parcels
 2600 HIGHWAY 301 SOUTH
 JESUP, GA 31599




                                                       3
